
	

114 HR 1518 IH: Let It Go Act
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1518
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2015
			Mr. Takano introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to provide for a limitation on the time for the
			 use of contributions or donations, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Let It Go Act. 2.Timeframe for and prioritization of disposal of contributions or donationsSection 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114) is amended—
 (1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following new subsection:
				
					(c)Disposal
 (1)TimeframeContributions or donations described in subsection (a) may only be used, in the case of an individual who is not a candidate with respect to an election for any Federal office for a 6-year period beginning on the day after the date of the most recent such election in which the individual was a candidate for any such office, during such 6-year period.
 (2)Means of disposal; prioritizationBeginning on the date the 6-year period described in paragraph (1) ends, contributions or donations that remain available to an individual described in such paragraph shall be disposed of, not later than 30 days after such date, as follows:
 (A)First, to pay any debts or obligations owed in connection with the campaign for election for Federal office of the individual.
 (B)Second, to the extent such contribution or donations remain available after the application of subparagraph (A), through any of the following means of disposal (or a combination thereof), in any order the individual considers appropriate:
 (i)Returning such contributions or donations to the individuals, entities, or both, who made such contributions or donations.
 (ii)Making contributions to an organization described in section 170(c) of the Internal Revenue Code of 1986.
 (iii)Making transfers to a national, State, or local committee of a political party.. 3.One-year transition period for certain individuals (a)In generalIn the case of an individual described in subsection (b), any contributions or donations remaining available to the individual shall be disposed of—
 (1)not later than one year after the date of the enactment of this Act; and (2)in accordance with the prioritization specified in subparagraphs (A) through (D) of subsection (c)(2) of section 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114), as amended by section 1.
 (b)Individuals describedAn individual described in this subsection is an individual who, as of the date of the enactment of this Act—
 (1)is not a candidate with respect to an election for any Federal office for a period of not less than 6 years beginning on the day after the date of the most recent such election in which the individual was a candidate for any such office; and
 (2)would be in violation of subsection (c) of section 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114), as amended by section 1.
				
